DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 26 October 2022 has been entered. Claims 1, 4 and 14 have been amended. Claims 2-3, 11, 13 and 16-20 have been cancelled. Claims 21-29 have been added. Therefore, claims 1, 4-10, 12, 14-15 and 21-29 are presently pending in this application.
Claim Objections
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a thermoelectric module" having the generic placeholder of "module" and functional language of "configured to heat or cool" as recited in lines 13-15 of claim 1. 
The limitation of “an action space adjustment module” having the generic placeholder of “module” and functional language of “configured to adjust an inner volume” as recited in lines 16-17 of claim 1 and line 2 of claim 26.
The limitation of “an upper module” having the generic placeholder of “module” and functional language of “configured to adjust a first size” as recited in lines 19-20 of claim 1, line 4 of claim 26 and line 2 of claim 27.
The limitation of “a side module” having the generic placeholder of “module” and functional language of “configured to adjust a second size” as recited in lines 21-22 of claim 1, line 6 of claim 26 and line 4 of claim 27.
The limitation of “an upper module” having the generic placeholder of “module” and functional language of “that is movable linearly up and down” as recited in line 3 of claim 9 and line 2 of claim 29.
The limitation of "a water supplying unit" having the generic placeholder of "unit" and the functional language of "configured to receive water" as recited in lines 5-6 of claim 9 and lines 4-5 of claim 29.
The limitation of “a knee care part” having the generic placeholder of “part” and the functional language of “adapted to be disposed to accommodate at least a portion of a user’s knee” as recited in lines 2-3 of claim 14.
The limitation of "a first thermoelectric module" having the generic placeholder of "module" and functional language of "configured to heat or cool" as recited in lines 9-11 of claim 25. 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, lines 4-5 recite “the bottom module accommodating components including at least a thermoelectric module configured to cool or heat the first and second contact pads”. 
In para. [0156] of the applicant’s specification, the applicant discloses that the bottom module “includes a bottom frame 410, a bottom housing 430 accommodating an outer edge of the bottom frame 410, and a bottom plate 440 that opens and closes a lower portion of the bottom frame 410”. In para. [0157] of the applicant’s specification, the applicant discloses that a “foot thermoelectric module 420 and the foot contact pad 421 that transfers the cold and hot air of the foot thermoelectric module 420 to the user's foot in a conduction manner may be provided inside the bottom housing 430a). The bottom module, the foot thermoelectric module 420 and foot contact pad 421 being shown in figures 4 and 8 of the applicant’s drawings. In para. [0153] of the applicant’s specification, the applicant discloses that a “calf thermoelectric module 330 and the calf contact pad 331 may be provided on an inner surface of the side module 300”. The calf thermoelectric module 330 and calf contact pad 331 being shown in figures 4 and 7 of the applicant’s drawings.
However, neither the specification nor drawings disclose that the bottom module accommodates components including a thermoelectric module configured to cool or heat the second contact pad as recited in the claim. Therefore, the limitation lacks sufficient written description and is considered new matter.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 9-10 and 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 4-5 recite “a thermoelectric module” and it is unclear if the module is the same as or different from the thermoelectric module of claim 1. 
Regarding claims 9, 27 and 29, lines 4-5 (claim 9) and line 2 (claims 27 and 29) each recite “an upper module” and it is unclear if the module is the same as or different from the upper module of claim 1.
Regarding claim 27, line 4 recites “a side module” and it is unclear if the module is the same as or different from the side module of claim 1.
Regarding claim 29, line 2 recites “an upper module” and it is unclear if the module is the same as or different from the upper module of claim 1.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (2008/0167589 A1) in view of Stout (2019/0053978 A1), Ishikawa (11,065,175 B2), Pflueger (2007/0226890 A1) and Friedson (4,513,735 A).
Regarding claim 1, Fung discloses a leg care apparatus (fig. 1A, para. [0033] lines 1-6 and para. [0035] lines 1-6) comprising: a main body (defined by foot massager apparatus 10, see fig. 1A) configured to provide an action space (defined by internal chamber 24, see fig. 1A) to accommodate a leg (see fig. 6 and para. [0031] lines 1-13); atomizers (defined by jet outlets 46, see fig. 4A, and mist generator 48) configured to provide mist to the action space 24 (see para. [0034] lines 4-7), a first contact pad (defined by flexible membrane 58 and foam member 60, see fig. 6) of which a first surface (defined by flexible membrane 58, see fig. 6) of the first contact pad 58/60 is exposed to an inner surface of the action space 24 adapted to care for the leg placed in the action space 24 (see para. [0035] lines 1-6).
Fung discloses everything as claimed including a blower (defined by fan 50, see fig. 5) configured to generate a mist current provided by atomizer 48 of the atomizers 46/48 within the action space 24 (the blower 50 blows air passing from second conduit 40 to provide a fine mist current through the mist outlet of the atomizer 48, see para. [0033] lines 25-36).
However, if in doubt that Fung discloses the blower for generating the mist current, Fung discloses the jet outlet atomizers (see fig. 4A of Fung), Stout teaches a similar care device (see fig. 1) includes a blower (defined by air supply source 150, see fig. 1) for generating a mist current provided by an atomizer (defined by fluid injector 135, see fig. 1), see para. [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s jet outlet atomizers with the addition of a blower, as taught by Stout, to provide an alternative massaging effect to the user, see para. [0021] lines 16-19 of Stout.
	The modified Fung device discloses everything as claimed including the action space and the first contact pad, see fig. 6 of Fung, but is silent with regard to a second contact pad of which a first surface of the and second contact pad is exposed to the inner surface of the action space adapted to care for the leg placed in the action space, wherein the second contact pad is disposed on the inner surface of the action space to correspond to a calf.
	However, Ishikawa teaches that a leg massage device 1 includes a contact pad (defined by a cloth outer layer of an upper casing 2, the cloth outer layer contacting the legs of the user, see fig. 1 and col. 15 lines 34-38) of which a first surface (defined by the outer surface of the contact pad, see fig. 1) of the contact pad is exposed to an inner surface (defined by the interior perimeter of the upper casing 2 where the user positions their legs, see fig. 1) of an action space (defined by the space where the user positions their legs, see fig. 1) adapted to care for the leg placed in the action space, see fig. 1 and col. 15 lines 34-38, wherein the contact pad is disposed on the inner surface of the action space to correspond to a calf, see fig. 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s device with an upper casing having a contact pad corresponding to the user’s calf, as taught by Ishikawa, to be able to allow the device to provide an adjustable massage to the upper leg of the user, see col. 13 lines 58-65 and col. 14 lines 40-51 of Ishikawa.
The modified Fung device discloses everything as claimed including the first surface of the first and second contact pads and the action space, see fig. 6 of Fung and fig. 1 of Ishikawa, but is silent with regard to a wherein a second surface of the first and second contact pads contact a thermoelectric module directly, the second surfaces exposed outside the action space, the thermoelectric module is configured to heat or cool the second surface of the first and second contact pads.
However, Pflueger teaches a similar care device (see fig. 1) uses a thermoelectric module 140, see fig. 2, configured to heat or cool a second surface (defined by interior surface, facing away from the user, of internal wall 228, see fig. 3), exposed outside of an action space (defined by interior space of spa well 226, see fig. 3), of a contact surface (defined by internal wall 228, see fig. 3), see paras. [0028] and [0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the modified Fung first and second contact pads with the addition of a thermoelectric module, as taught by Pflueger, to provide localized heating and cooling to the leg of the user, see para. [0010] of Pflueger.
The modified Fung device discloses the thermoelectric module, as taught by Pflueger, but lacks a detailed description of the second surface of the first and second contact pads contacting the thermoelectric module directly or indirectly.
However, Friedson teaches that a similar leg care device (see fig. 1) includes a second surface (defined by a bottom surface of a floor 11 underneath the action space formed by upper casing 10b, see fig. 2) of a contact pad (defined by floor 11, see fig. 2) directly contacts a heating module 23/30 (defined by rope heating element 23 and rope heating element 30, see figs. 2-3), see fig. 3 and col. 4 lines 42-63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each thermoelectric module of the modified Fung first and second contact pads to directly contact the second surface of the contact pad, as taught by Friedson, to prevent the user’s leg from directly contacting the thermoelectric module to avoid accidental injury of the user.
The modified Fung device discloses everything as claimed including the thermoelectric module being configured to heat or cool the second surface of the first and second contact pads (see fig. 6 of Fung, fig. 1 of Ishikawa, para. [0028] of Pflueger and fig. 3 of Friedson).
	The modified Fung device discloses an action space adjustment module (defined by upper module 2 and upper massaging system 11, see fig. 1 of Ishikawa; and further defined by splash guard 28, see figs. 1A and 12A-12B of Fung) configured to adjust an inner volume of the action space (the upper module and upper massaging system of Ishikawa are shown to move upwardly and downwardly to adjust the vertical space of the action space, see figs. 7-9 of Ishikawa; the splash guard of Fung being shown to be rotatably moved horizontally along the action space, see figs. 12A-12B of Fung) the action space adjustment module comprising: an upper module (defined by upper module 2, see fig. 1 of Ishikawa) configured to adjust a first size (defined by the vertical size of the action space, see fig. 1 of Ishikawa) of a first direction (defined by the upward and downward direction that the upper module 2 moves along, see figs. 7-9 of Ishikawa) of the action space, the upper module movable up and down guided by the main body (the upper module 2 being moved upward and downward, guided by a supporting portion 30 of the main body 8, see col. 13 line 49 to col. 14 line 25 of Ishikawa); and a side module (defined by splash guard 28, see figs. 1A and 12A-12B of Fung) configured to adjust a second size (defined by the horizontal size of the action space 24, see fig. 1A of Fung) of the action space, the side module rotatingly guided to the main body to adjust the second size of a second direction (defined by direction K, see fig. 1A of Fung) of the action space (the side module 28 is mounted on cam pins 30 to guide the side module 28 to be moved along curved slots 32 in the second direction K of the main body 10a/10b, shown in figure 2C as having a curvature where the slots 32 are located, such that the side module 28 is rotated from a front position, shown to be toward the front of the main body 10a/10b in figure 1A and 12A of Fung, to a rear position, shown to be toward the rear of the main body 10a/10b in figure 12B and para. [0032] of Fung), the second direction is a different direction from the first direction (see figs. 7-9 of Ishikawa and fig. 1A of Fung).
	Regarding claim 4, the modified Fung device discloses a bottom module (see annotated fig. 6 of Fung below) which provides a portion of a bottom surface (defined by floor 16, see fig. 3B of Fung) of the action space and the bottom module accommodating components including the thermoelectric module (as taught by Pflueger) configured to cool or heat the first contact pad (see figs. 2-3 of Pflueger and fig. 2 of Friedson); and a water storage part (see annotated fig. 6 of Fung below) for storing water (see fig. 6 and the abstract of Fung), the water storage part provided by a block wall (defined by vertical walls of outer housing 12 of the main body 10, see annotated fig. 6 of Fung below) of the main body and a top surface of the bottom module (see annotated fig. 6 of Fung below).
Annotated fig. 6 of Fung

    PNG
    media_image1.png
    479
    620
    media_image1.png
    Greyscale

Regarding claim 14, the modified Fung device discloses a knee care part (defined by first massaging member 13, see fig. 1 of Ishikawa) disposed to accommodate at least a portion of a user's knee within the action space, the knee part being disposed on a front portion of the upper module (the upper module 2 is shown to have a knee care part 13 on its front portion, facing the upper leg of the user, corresponding to the sides of the user’s knee and providing a massage to the user’s knee, figs. 1 and 3 and col. 13 line 49 to col. 14 line 25 of Ishikawa).
Regarding claims 25-26, the modified Fung device discloses everything as claimed including the main body (as disclosed by Fung), the action space (as disclosed by Fung and as taught by Ishikawa), the atomizers (as disclosed by Fung), the blower (as taught by Stout), the contact pad (as taught by Ishikawa), the first thermoelectric module for the contact pad (as taught by Pflueger and Friedson), the action space adjustment module (as disclosed by Fung and as taught by Ishikawa), the upper module (as taught by Ishikawa) and the side module (as disclosed by Fung).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, in Stout, Ishikawa, Pflueger and Friedson as applied to claim 1 above, and further in view of Efremkin (2014/0288621 A1).
Regarding claim 5, the modified Fung device discloses the bottom surface of the water storage part is shown to extend from a front side, for a heel portion, to a rear side, for a toe portion, see fig. 6 of Fung, but is silent with regard to the bottom surface of the water storage part being gradually inclined downward from a front side corresponding with a heel portion to a rear side corresponding with a toe portion.
However, Efremkin teaches that a similar leg care device (see fig. 1) includes a water storage part (defined by inclined supporting platform 18, see fig. 1) is gradually inclined downward from a front side corresponding with a heel portion to a rear side corresponding with a toe portion, see fig. 3 and para. [0036] lines 1-16. Therefore, it would have been an obvious matter of design choice to modify the water storage part of the modified Fung device to be gradually inclined from its front side to its rear side, as taught by Efremkin, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, Stout, Ishikawa, Pflueger and Friedson as applied to claim 1 above, further in view of Onari (2020/0069515 A1).
Regarding claim 6, the modified Fung device discloses a first atomizer (defined by mist generator 48, see fig. 5) and second atomizer (defined by jet outlets 46, see fig. 4A; the first atomizer 48 and second atomizer 46 are shown to provide mist to the feet of the user, see fig. 4A and para. [0034] lines 4-7, the first atomizer 48 operating with the mist fan 50 and the second conduit 40 and the second atomizer 46 operating with first conduit 38 and third conduit 42 and the blower, as taught in fig. 1 of Stout, such that the first atomizer 48 operates with mechanisms that are different from the second atomizer 46, see fig. 5 and para. [0033] of Fung), but is silent with regard to the first and second atomizer being a first-temperature atomizer configured to spray first-temperature mist of a first temperature, the second-temperature atomizer configured to spray second-temperature mist of a second temperature, wherein the second temperature is higher than the first temperature.
However, Onari teaches a similar leg care device (see fig. 12) including a first temperature atomizer (defined by microbubble generating devices 2, see fig. 12) configured to spray first-temperature mist of a first temperature (the atomizer 2 uses water that is relatively room-temperature, as it is neither heated nor cooled, to supply fine water particles to the user, see paras. [0010] and [0164]-[0165]); and a second-temperature atomizer 2 configured to spray second-temperature mist of a second temperature (the atomizer 2 receives heated water such that atomizers 2 deliver a high-temperature mist to the leg of the user, see paras. [0139] and [0165]), wherein the second temperature is higher than the first temperature (the second temperature is a high-temperature, where the atomizers 2 receive heated water, that is higher than the first temperature, where the atomizers 2 receive neither heated nor cooled water, see paras. [0139] and [0164]-[0165]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung main body with a heater for heating water so that Fung’s first atomizer is a first temperature atomizer and Fung’s second atomizer is a second temperature atomizer such that the second temperature is higher than the first temperature, as taught by Onari, to provide an alternative massage to the feet of the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, Stout, Ishikawa, Pflueger, Friedson and Onari as applied to claim 6 above, and further in view of Pelkus (2015/0297877 A1).
Regarding claim 7, the modified Fung device discloses that the first-temperature atomizer uses room-temperature water to supply fine water particles to the user, as disclosed by Fung and as taught by Onari, but lacks a detailed description of the first-temperature atomizer being configured to supply fine water particles by using ultrasonic waves.
However, Pelkus teaches that a similar leg care device (see fig. 3) includes a first-temperature atomizer (defined by ultrasound device 982, see fig. 10) that is configured to supply fine water particles by using ultrasonic waves, see para. [0107]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the modified Fung first-temperature atomizer with an atomizer that uses ultrasonic waves as taught by Pelkus since substitution of one known type of atomizer for another known type of atomizer, which uses ultrasonic waves, obtains a predictable result of supplying fine water particles and since it appears that the modified Fung device would perform equally well when supplying fine water particles using an atomizer which utilizes ultrasonic waves.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, Stout, Ishikawa, Pflueger, Friedson and Onari as applied to claim 6 above, and further in view of Ahn (6,602,212 B1).
Regarding claims 8, the modified Fung device discloses everything as claimed including the second-temperature atomizer, as disclosed by Fung and as taught by Onari, but lacks a detailed description of the second-temperature atomizer being operated in a tank heating manner in which water stored in a tank is heated.
However, Ahn teaches a similar leg care device (see fig. 2) includes jet heads 150 that are operated in a tank heating manner in which water stored in a tank 130 is heated, see fig. 2 and col. 3 lines 6-9 and col. 9 lines 51-57. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung main body with the addition of a tank that stores heated water, as taught by Ahn, to provide a manually refillable tank of preheatable water to the user to the allow the user to adjust the temperature of the water as desired.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, Stout, Ishikawa, Pflueger and Friedson as applied to claim 1 above, and further in view of Seably (3,772,714 A).
Regarding claim 12, Fung discloses everything as claimed including the blower, see fig. 5 of Stout, but lacks a detailed description of a heating air blown from the blower.
However, Stout teaches that the blower 150 includes a pre-heater for heating air blown from the blower 150 to blow heated water to the user’s leg, see para. [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung blower with a pre-heater, as taught by Stout, to provide an alternative heated massaging effect to the user, see para. [0021] of Stout.
	The modified Fung device discloses everything as claimed including the pre-heater heating air blown from the blower, as taught by Stout, but lacks a detailed description of a heating wire configured to heat air blown from the blower.
However, Seably teaches a similar leg care device (see fig. 1) includes a heating wire 25 configured to heat air blown from the blower 21, see fig. 4 and col. 2 lines 59-66. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the modified Fung pre-heater with a heating wire, as taught by Seably, since substitution of one known type of heater for another known type of heater obtains the predictable result of heating air blown from the blower and since it appears that the modified Fung device would perform equally well when heating air blown from the blower.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, Stout, Ishikawa, Pflueger and Friedson as applied to claim 14 above, and further in view of Schaeffer (2003/0156831 A1).
Regarding claim 15, the modified Fung device discloses everything as claimed including the knee care part comprising a massage pad configured to press or release a peripheral portion of the knee (the knee care part 13 is actuated to press into and release pressure on the peripheral portions of the user’s knee, figs. 1 and 3 and col. 13 line 49 to col. 14 line 25 of Ishikawa), but is silent with regard to the knee care part comprising at least one light emitting element.
However, Schaeffer teaches that a main body 10 includes a knee care part 54 with an infrared light emitting element, see fig. 1 and para. [0053]-[0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung knee care part with a light emitting element, as taught by Schaeffer, to remove body toxins within the leg of the user, see para. [0033] of Schaeffer.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (2008/0167589 A1) and Ishikawa (11,065,175 B2).
Regarding claim 16, Fung discloses method for controlling a leg care apparatus (see fig. 1A, para. [0033] lines 1-6 and para. [0035] lines 1-6), the method comprising: supplying fine water particles, to an action space (defined by internal chamber 24, see fig. 1A of Fung), cover the user's leg, see figs. 4A-5 and para. [0034] lines 4-7.
Fung discloses everything as claimed including the action space, but is silent with regard to a step of adjusting a size of an internal volume of an action space to fit a user's leg accommodated in the action space; and controlling a temperature state of a contact pad for adjusting a contact temperature of a user's skin so as to care the user's leg.
However, Ishikawa teaches that a leg massage device 1 (see fig. 1) includes a step of adjusting a size of an internal volume of an action space to fit a user's leg accommodated in the action space (an upper casing 2 having an upper massaging system 11 are pivoted along the leg of the user, the upper massaging system 11 being moved toward and away from the leg of the user to adjust a size of an internal volume of an upper portion of an action space, see figs. 7-9 and col. 13 line 49 to col. 14 line 25); and controlling a temperature state of a contact pad (defined by a cloth outer layer of the upper casing 2, see fig. 1 and col. 15 lines 34-38) for adjusting a contact temperature of a user's skin so as to care the user's leg (the leg massage device 1 includes a blower and a heater to adjust a contact temperature of the contact pad contacting the user’s skin to care for the leg of the user, see col. 14 lines 40-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s device with an upper casing having a contact pad and controlling a temperature state of the contact pad, as taught by Ishikawa, to be able to allow the device to provide an adjustable massage to the upper leg of the user, see col. 13 lines 58-65 and col. 14 lines 40-51 of Ishikawa.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fung and Ishikawa as applied to claim 21 above, and further in view of Stout (2019/0053978 A1).
Regarding claim 17, the modified Fung method discloses everything as claimed including that the fine water particles are provided to the user by the blower (defined by fan 50, see fig. 5, the blower 50 blows air passing from second conduit 40 to provide a fine mist current through the mist outlet of the atomizer 48, see para. [0033] lines 25-36 of Fung.
However, if in doubt that Fung discloses the blower for generating the mist current, Fung discloses the jet outlet atomizers (see fig. 4A of Fung), Stout teaches a similar care device (see fig. 1) includes a blower (defined by air supply source 150, see fig. 1) for generating a mist current provided by an atomizer (defined by fluid injector 135, see fig. 1), see para. [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s jet outlet atomizers with the addition of a blower, as taught by Stout, to provide an alternative massaging effect to the user, see para. [0021] lines 16-19 of Stout.
	The modified Fung method discloses everything as claimed including the blower, as taught by Stout, but lacks a step of heating water provided by the fine water particles covering and contacting the user's leg being heated by hot air current.
However, Stout further teaches that the step of heating water, covering the user’s leg, by a hot air current generated by a pre-heater heating the air current blown from the blower 150, see fig. 5 and para. [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung blower with a preheater supply heated fine water particles via a hot air current, as taught by Stout, to provide an alternative massaging effect to the user, see para. [0021] of Stout.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fung and Ishikawa et al. as applied to claim 21 above, and further in view of Pflueger (2007/0226890 A1).
Regarding claim 23, the modified Fung method discloses the contact pad being heated by the heater, as taught by Ishikawa, but lacks a detailed description of a contact part being controlled to be cooled so that a cold area is formed on an inner surface of the action space.
However, Pflueger teaches a body care device includes a contact part (defined by Peltier device 162, see fig. 2) being controlled to be cooled so that a cold area is formed on an inner surface of the action space (a thermoelectric module 140, attached to an internal wall 228 contacting the leg of the user, includes the contact part 162 that is actuated to create a hot high temperature environment and a cold low temperature environment, the contact part 162 being placed to contact the leg of the user and being actuated, via buttons 238, to allow the contact part 162 to be cooled to create a cold area on the inner surface of an action space, defined by the internal wall 228, to cool the user’s skin, see figs. 2-3 and paras. [0028] and [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung contact pad with a thermoelectric contact part and to have modified the modified Fung method to include buttons to control the contact part to be cooled, as taught by Pflueger, to provide localized heating and cooling to the leg of the user, see para. [0010] of Pflueger.
Regarding claim 24, the modified Fung method discloses that the contact part contacts a user's calf (the contact part, as taught by Pflueger, is attached to the contact pad which corresponds to the user’s calf, see fig. 1 of Ishikawa).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fung, Stout, Ishikawa, Pflueger and Friedson as applied to claim 1 above, further in view of Onari (2020/0069515 A1), Pelkus (2015/0297877 A1) and Ahn (6,602,212 B1).
Regarding claim 28, the modified Fung device discloses a first atomizer (defined by mist generator 48, see fig. 5) and second atomizer (defined by jet outlets 46, see fig. 4A; the first atomizer 48 and second atomizer 46 are shown to provide mist to the feet of the user, see fig. 4A and para. [0034] lines 4-7, the first atomizer 48 operating with the mist fan 50 and the second conduit 40 and the second atomizer 46 operating with first conduit 38 and third conduit 42 and the blower, as taught in fig. 1 of Stout, such that the first atomizer 48 operates with mechanisms that are different from the second atomizer 46, see fig. 5 and para. [0033] of Fung), but is silent with regard to the first and second atomizer being a first-temperature atomizer configured to spray first-temperature mist of a first temperature, the second-temperature atomizer configured to spray second-temperature mist of a second temperature, wherein the second temperature is higher than the first temperature.
However, Onari teaches a similar leg care device (see fig. 12) including a first temperature atomizer (defined by microbubble generating devices 2, see fig. 12) configured to spray first-temperature mist of a first temperature (the atomizer 2 uses water that is relatively room-temperature, as it is neither heated nor cooled, to supply fine water particles to the user, see paras. [0010] and [0164]-[0165]); and a second-temperature atomizer 2 configured to spray second-temperature mist of a second temperature (the atomizer 2 receives heated water such that atomizers 2 deliver a high-temperature mist to the leg of the user, see paras. [0139] and [0165]), wherein the second temperature is higher than the first temperature (the second temperature is a high-temperature, where the atomizers 2 receive heated water, that is higher than the first temperature, where the atomizers 2 receive neither heated nor cooled water, see paras. [0139] and [0164]-[0165]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung main body with a heater for heating water so that Fung’s first atomizer is a first temperature atomizer and Fung’s second atomizer is a second temperature atomizer such that the second temperature is higher than the first temperature, as taught by Onari, to provide an alternative massage to the feet of the user.
The modified Fung device discloses that the first-temperature atomizer uses room-temperature water to supply fine water particles to the user, as disclosed by Fung and as taught by Onari, but lacks a detailed description of the first-temperature atomizer being configured to supply fine water particles by using ultrasonic waves.
However, Pelkus teaches that a similar leg care device (see fig. 3) includes a first-temperature atomizer (defined by ultrasound device 982, see fig. 10) that is configured to supply fine water particles by using ultrasonic waves, see para. [0107]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the modified Fung first-temperature atomizer with an atomizer that uses ultrasonic waves as taught by Pelkus since substitution of one known type of atomizer for another known type of atomizer, which uses ultrasonic waves, obtains a predictable result of supplying fine water particles and since it appears that the modified Fung device would perform equally well when supplying fine water particles using an atomizer which utilizes ultrasonic waves.
The modified Fung device discloses everything as claimed including the second-temperature atomizer, as disclosed by Fung and as taught by Onari, but lacks a detailed description of the second-temperature atomizer being operated in a tank heating manner in which water stored in a tank is heated.
However, Ahn teaches a similar leg care device (see fig. 2) includes jet heads 150 that are operated in a tank heating manner in which water stored in a tank 130 is heated, see fig. 2 and col. 3 lines 6-9 and col. 9 lines 51-57. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung main body with the addition of a tank that stores heated water, as taught by Ahn, to provide a manually refillable tank of preheatable water to the user to the allow the user to adjust the temperature of the water as desired.
Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, with respect to blower limitation of claims 1 and 25 as recited on page 12 lines 3-5, have been considered but are not well taken.
Fung discloses that the blower 50, see fig. 5, generates a mist current provided by atomizer 48 by blowing air passing from second conduit 40 to the mist outlet of the atomizer 48, see para. [0033] lines 25-36 of Fung. The examiner agrees that para. [0033] of Fung incorrectly refers to element 52 as both a mist outlet and a motor for the blower 50, which are both shown in figure 5. However, the motor is not relied upon in the rejection of the claim and, further, figure 5 shows that the mist produced by atomizer 48, which must exit through an outlet of the atomizer 48, is formed into a mist current when the mist exits from said outlet of the atomizer 48 and is entrained in the air flow current generated by blower 50 shown to be downstream of atomizer 48. The claim does not require the blower to be in a specific location nor does the claim require that a blower first provide an air current that passes through the outlet of the atomizer. Additionally, Stout is relied upon to teach an alternate configuration where a blower 150 provides an air flow current to entrain mist produced from an atomizer 135, see fig. 1 of Stout. Therefore, the rejection of claims 1 and 21 as recited above are maintained.
Applicant’s arguments, with respect to combination of Fung and Ishikawa as recited on page 12 lines 12-16 and page 13 lines 1-8, have been considered but are not well taken.
The Fung apparatus, as modified by Ishikawa, discloses both the upper module, as taught by Ishikawa, and the side module, as disclosed by Fung. The Fung side module is shown to be located on the lower portion of the modified apparatus, and shown to move in a second horizontal direction, and the Ishikawa upper module is shown to be located on the upper portion of the modified apparatus and shown to move in a first vertical direction, see figs. 12A-12B of Fung and fig. 1 of Ishikawa. The applicant has not explained why the modified Fung apparatus does not disclose the limitations of the upper module and the side module. Therefore, the rejections of claims 1 and 26 as recited above are maintained.
Conclusion
Regarding claims 9-10, 27 and 29. The claims at issue are currently rejected under 35 U.S.C. 112(b) and no prior art rejection has been applied to the claims. However, the examiner reserves the right to reject the claims using prior art in a future office action if said claims are amended to overcome the 35 U.S.C. 112(b) rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785